Case 6:15-cv-00222-MJJ-CBW Document 80 Filed 07/08/19 Page 1 of 1 PageID #: 2122




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

  Gobert                                    Case No. 15-cv-00222

  Versus                                    Judge Terry A Doughty

  Allstate Insurance Co                     Magistrate Judge Carol B Whitehurst
                                        ORDER
        Plaintiff filed an Amended Motion For Class Certification on June 19, 2019

  which was referred to this Court [Rec. Doc. 70]. A Notice of Motion Setting was

  issued setting the Motion hearing before this Court on September 18, 2019. [Rec.

  Doc. 73].

        IT IS ORDERED that the March 12, 2019 Scheduling Order setting the pre-

  hearing deadlines [Rec. Doc. 61] remains in effect and any deadlines in the Notice

  of Motion Setting are VACATED. The Court will consider the Amended Motion

  after the District Court rules on the Motion For Summary Judgment. In the event the

  Court requires oral argument it will enter such an order.

        IT IS FURTHER ORDERED that the Motion To Certify Class filed by

  Plaintiff on February 27, 2015 [Rec. Doc. 10] and the prior Order setting a Motion

  hearing on August 27-28, 2019 [Rec. Doc. 63] are VACATED.

        THUS DONE AND SIGNED this 8th day of July, 2019.

                                         __________________________________
                                         UNITED STATES MAGISTRATE JUDGE
